Slip Op. 99 - 88

           UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE:   RICHARD W. GOLDBERG, JUDGE


MICRON TECHNOLOGY, INC.,           
                                   
                    Plaintiff,     
                                   
               v.                  
                                   
THE UNITED STATES,                 
                                   
                    Defendant,              Court No. 97-02-00205
                                   
               and                 
                                   
LG SEMICON CO. LTD., and           
LG SEMICON AMERICA, INC.           
                                   
          Defendant-Intervenors.   
                                   


                          JUDGMENT ORDER


     Upon consideration of the Department of Commerce,
International Trade Administration’s Final Results of
Redetermination Pursuant to Court Remand, Micron Technology, Inc.
v. United States, Slip Op. 99-29 (March 25, 1999), July 16, 1999
("Remand Results"), of defendant-intervenor LG Semicon’s comments
on the Remand Results, of defendant United States’s comments on
the Remand Results, and all other papers filed herein, it is
hereby

     ORDERED that the Remand Results are sustained in all
respects; and it is further
     ORDERED that, all other issues having been previously
decided in this case, judgment is entered in accordance with the
Court’s opinion in Micron Technology, Inc. v. United States, 23
CIT __, 40 F. Supp.2d 481 (1999).




                                   ______________________________

                                        Richard W. Goldberg
                                              JUDGE


Dated: August 23, 1999
       New York, New York.